RENDERED: NOVEMBER 5, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2020-CA-1381-MR

COURTNEY LIGHTNER                                                       APPELLANT


                  APPEAL FROM OLDHAM CIRCUIT COURT
v.                HONORABLE KAREN A. CONRAD, JUDGE
                         ACTION NO. 19-CR-00189


COMMONWEALTH OF KENTUCKY                                                  APPELLEE


                                     OPINION
                                    AFFIRMING

                                   ** ** ** ** **

BEFORE: CETRULO, LAMBERT, TAYLOR, JUDGES.

LAMBERT, JUDGE: Courtney Lightner appeals from the Oldham Circuit Court’s

order setting restitution of $371.70, arguing that the circuit court lacked

jurisdiction. After careful review of the record, applicable statutes, and case law,

we affirm.
                Lightner was arrested on May 1, 2019, for theft of mail matter

(Kentucky Revised Statute (KRS) 514.140)1 from the Buckner, Kentucky, post

office. Three months later, as part of an Oldham Circuit Court “rocket docket”

offer to her, Lightner entered guilty pleas to five counts of the offense and received

two years’ imprisonment for each conviction (to run concurrently for a total of two

years), and the sentences were diverted for three years. At her circuit court

appearance on that date, Lightner testified that she had opened mail and taken gift

cards and cash while employed by the United States Postal Service at the Buckner

Post Office.


1
    KRS 514.140 (“Theft of mail matter”) reads:

         (1) A person is guilty of theft of mail matter when with intent to deprive the
         owner thereof [s]he:

                (a) Steals;

                (b) By fraud or deception obtains;

                (c) Embezzles;

                (d) Conceals;

                (e) Damages; or

                (f) Destroys;

         any mail matter of another (including but not limited to any letter, postal card,
         package, bag, or other item) from any letterbox, mail receptacle, or other
         authorized depository for mail matter, or from a letter carrier, postal vehicle, or
         private mail box or which has been left for collection or delivery adjacent thereto
         by the United States Postal Service.

         (2) Theft of mail matter is a Class D felony.

                                                  -2-
                As part of the diversion program established on the date of her guilty

pleas, Lightner was ordered to pay restitution to the victims as well as court costs.

By agreement of all parties, the matter was continued until September 5, 2019, to

review the issue of restitution, which was tentatively earmarked as being $50.00.

On that date, $50.00 was withheld from Lightner’s bond to be applied to her

restitution. At the September 5 hearing, the Commonwealth informed the circuit

court that the restitution amount was $650.00.2 This was acknowledged on the

record by Lightner’s counsel. Since Lightner’s appearance had been waived for

that hearing, the matter was passed to October 3, 2019.

                When she appeared at the October hearing, Lightner insisted that she

had been told that she would owe no more than $50.00. The matter was again

continued for the Commonwealth to produce witness testimony and supporting

evidence upon which the circuit court could base its findings. The record reflects

that additional hearings concerning the restitution amount were held on December

19, 2019; February 6, 2020; March 5, 2020; April 23, 2020; June 25, 2020; and

July 16, 2020. It was at the October 3, 2019, hearing that Lightner first asserted

that the circuit court had lost jurisdiction to impose restitution at an amount other

than $50.00. On March 5, 2020, Defense counsel objected that the court had lost

“particular case” jurisdiction since too much time had passed since the October 3,


2
    The actual amount requested by the victim’s advocate was $604.00.

                                               -3-
2019, hearing. The circuit court ordered the parties to brief the issue and set the

next hearing on April 23, 2020.

             The circuit court overruled Lightner’s objection and ultimately held,

in its order entered October 5, 2020, that Lightner was responsible for a total of

$371.70, payable at the rate of $105.00 per month until satisfied. Lightner filed a

timely notice of appeal.

             We begin our analysis by citing the relevant statutes which address

restitution. KRS 431.200 (“Reparation for property stolen or damaged, from

person convicted”) provides:

             Any person convicted of a misdemeanor or felony for
             taking, injuring or destroying property shall restore the
             property or make reparation in damages if not ordered as
             a condition of probation. The court in which the
             conviction is had, if applied to by verified petition made
             within ninety (90) days of the date the sentence was
             pronounced, may order restitution or give judgment
             against the defendant for reparation in damages, and
             enforce collection by execution or other process. In a
             petition for restitution or reparation, the court shall cause
             the defendant, if in custody, to be brought into court, and
             demand of him if he has any defense to make to the
             petition. If he consents to the restitution or to reparation
             in damages in an agreed sum, the court shall give
             judgment accordingly. Otherwise a jury shall be
             impaneled to try the facts and ascertain the amount and
             the value of the property, or assess the damage, as the
             case may be. A failure to pursue this remedy shall not
             deprive the person aggrieved of his civil action for the
             injury sustained.




                                          -4-
(Emphasis added.) Restitution is defined as “any form of compensation paid by a

convicted person to a victim for counseling, medical expenses, lost wages due to

injury, or property damage and other expenses suffered by a victim because of a

criminal act.” KRS 532.350(1)(a). Furthermore, KRS 532.032(2) states: “If

pretrial diversion is granted, restitution shall be a part of the diversion agreement.”

And, Kentucky Rule of Criminal Procedure (RCr) 10.10 addresses clerical errors in

judgments, stating:

             Clerical mistakes in judgments, orders or other parts of
             the record and errors therein arising from oversight or
             omission may be corrected by the court at any time on its
             own initiative or on the motion of any party and after
             such notice, if any, as the court orders. During the
             pendency of an appeal, such mistakes may be so
             corrected before the appeal is perfected in the appellate
             court, and thereafter while the appeal is pending may be
             so corrected with leave of the appellate court.

             We next cite relevant case law. “Pursuant to KRS 532.033, any order

of restitution shall specify who it is to be paid to, set the amount of restitution to be

paid and the amount and frequency of each payment.” Commonwealth v. Adams,

566 S.W.3d 225, 231 (Ky. App. 2018); see also Compise v. Commonwealth, 597

S.W.3d 175, 182 (Ky. App. 2020).

                    Our conclusion today is limited to facts like those
             presented in this case: where a defendant effectively
             consents to the trial court’s holding the restitution
             hearing after entry of the final judgment or otherwise
             fails to object and raise the “jurisdictional” question


                                           -5-
           to the trial court. If the defendant objected at trial, the
           question would be live on appellate review.

                  But Steadman never objected and therefore waived
           this claim. He never gave the trial court an opportunity
           to resolve these issues. For that reason, the issue was
           dead and decided when the appeal began. Because
           Steadman failed to raise this issue before the trial court,
           he is barred from pursuing it. Moreover, he has not
           framed a question of the trial court’s general subject-
           matter jurisdiction.

Commonwealth v. Steadman, 411 S.W.3d 717, 725-26 (Ky. 2013) (emphasis

added).

           A review of the proceeds in the trial court reveals Adams
           clearly acquiesced to the trial court’s exercise of
           particular-case jurisdiction and waived any alleged error.

           ...

           Here, Adams unquestionably acquiesced in the trial
           court’s exercise of particular-case jurisdiction to enter the
           belated restitution order. The record reveals Adams at no
           time objected to the trial court’s jurisdiction during any
           of the proceedings herein, probably due, in large part, to
           the fact he was receiving diversion rather than a prison
           sentence. Consequently, Adams waived the alleged
           error, and thus there was no palpable error.

Adams v. Commonwealth, 560 S.W.3d 879, 883 (Ky. App. 2018). And lastly:

           [T]he trial court’s jurisdiction over the diverted case is
           extinguished in two circumstances: (1) upon the
           imposition of sentence in an unsuccessful diversion; or
           (2) upon entry of an order listing the charges as
           “dismissed-diverted” as required by KRS 533.258(1)
           after successful completion of the diversion agreement.
           Neither has occurred in this case.


                                        -6-
Ballard v. Commonwealth, 320 S.W.3d 69, 73 (Ky. 2010).

             With these standards in mind, we address Lightner’s allegations of

error. The question here, where Lightner initially acquiesced to a continuance but

later objected, is somewhat different from case law precedent. However, the

record clearly reflects, in both the hearings and court filings, that the amount of

restitution remained unsettled and that Lightner’s counsel was made aware, prior to

the September 2019 hearing, that the Commonwealth would be seeking upwards of

$600.00 toward satisfying the victims’ losses. Also, the docket notations made in

the initial hearings did not comply with the statutory requirements of KRS

532.033. Adams, 566 S.W.3d at 231; Compise, 597 S.W.3d at 181.

             In its order overruling Lightner’s objection to setting a further

restitution hearing, the circuit court, citing Steadman, supra, held:

                    At the outset, it should be noted that both
             [Lightner] and counsel for [Lightner] agreed that
             restitution could be determined at a later date. In
             addition, counsel for [Lightner] agreed that if restitution
             was set at a higher amount than that of $50.00, that a
             hearing would be scheduled to determine the amount of
             restitution owed. Last it should also be noted that the
             only person indicating that $50.00 was the total amount
             of restitution owed was [Lightner].

             ...

                    In the present case, [Lightner] agreed to continue
             the case to determine restitution. The restitution amount
             was relayed to counsel for [Lightner] in September
             [2019]. The amount of restitution had never been

                                          -7-
             determined when, in October, [Lightner] erroneously
             informed the Court otherwise. Counsel for [Lightner]
             also mistakenly thought that the amount of restitution had
             been set by the Court and objected to the
             Commonwealth’s attempt to raise it after the restitution
             had been determined. Based upon the foregoing, the
             Court believes that [Lightner] waived her particular case
             jurisdiction. In addition, it was only through information
             erroneously tendered to the Court regarding the amount
             owed that resulted in the Court entering an order stating
             the matter of restitution had been resolved.

             We find no error in the circuit court’s holding. Although Lightner

later objected to particular case jurisdiction, her initial waiver as well as timely

notice of an ongoing dispute was sufficient evidence in the record to support the

factual basis upon which the circuit court made a finding of waiver. Moreover,

there is no question that the circuit court retained its jurisdiction over Lightner’s

case until the “successful completion of the diversion agreement.” Ballard, 320

S.W.3d at 73.

             The judgment of the Oldham Circuit Court is affirmed.



             ALL CONCUR.




                                          -8-
BRIEFS FOR APPELLANT:    BRIEF FOR APPELLEE:

Steven Nathan Goens      Daniel J. Cameron
Frankfort, Kentucky      Attorney General of Kentucky

                         Joseph A. Beckett
                         Assistant Attorney General
                         Frankfort, Kentucky




                        -9-